





Exhibit 10.11


GUIDEWIRE SOFTWARE, INC.
CEO LONG-TERM INCENTIVE PLAN
1.
Purpose

This CEO Long-Term Incentive Plan (the “Plan”) is for the benefit of the Chief
Executive Officer of Guidewire Software, Inc. (the “Company”) and is intended to
provide an incentive for superior work and to motivate even higher achievement
and business results. Awards made under this Plan constitute “performance-based”
Restricted Stock Units under the Company’s 2011 Stock Plan (the “2011 Stock
Plan”) and shall be granted under, and subject to, the terms and conditions of
the 2011 Stock Plan.
2.
Definitions

For purposes of this Plan:
(a)
“Award” means a grant to the Participant hereunder. From and after a Change in
Control, any references to an Award shall mean the fixed number of Restricted
Stock Units eligible to be earned by the Participant, as determined by the
Committee pursuant to Section 6 hereof.

(b)
“Award Notice” means a notice or agreement provided to the Participant that sets
forth the terms, conditions and limitations of the Participant’s participation
in this Plan, including, without limitation, the Participant’s Target Award.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” shall have the meaning set forth for such term in the Participant’s
Executive Agreement.

(e)
“Change in Control” shall have the meaning given such term in the 2011 Stock
Plan.

(f)
“Change in Control Date” means with respect to a Change in Control Performance
Measurement Period, the date immediately prior to the consummation of the Change
in Control.

(g)
“Change in Control Performance Measurement Period” means the Performance
Measurement Period (including any Performance Sub-Period) that is shortened by
the Committee such that the period shall be deemed to have concluded as of the
Change in Control Date.

(h)
“Change in Control Performance Measurement Period Credited Award” shall have the
meaning set forth for such term in Section 6(a) of the Plan.

(i)
“Change in Control Terminating Event” means (i) the termination by the Company
of the Participant’s employment for any reason other than for Cause, death or
disability; or (ii) the termination by the Participant of his employment with
the Company for Good Reason, in each case during the period beginning two months
before, and ending 12 months after, a Change in Control.

(j)
“Code” means Internal Revenue Code of 1986, as amended.

(k)
“Committee” means the Compensation Committee of the Board.

(l)
“Effective Date” means August 1, 2016.

(m)
“Executive Agreement” means the Executive Agreement by and between the Company
and the Participant, dated September 2014.

(n)
“First Performance Sub-Period” means the period within a Performance Measurement
Period that commences on August 1 of the first fiscal year within the
Performance






--------------------------------------------------------------------------------





Measurement Period and concludes on the second July 31 immediately thereafter.
For the avoidance of doubt, the First Performance Sub-Period within the first
Performance Measurement Period under the Plan shall commence on August 1, 2016
and shall end July 31, 2018.
(o)
“First Performance Sub-Period Target Award” means the number of Restricted Stock
Units equal to 2/3 of the Participant’s Target Award, rounded up to the nearest
whole number.

(p)
“Good Reason” shall have the meaning set forth for such term in the
Participant’s Executive Agreement.

(q)
“Initial First Performance Sub-Period Credited Award” shall have the meaning set
forth for such term in Section 4(b) of the Plan.

(r)
“Initial Second Performance Sub-Period Credited Award” shall have the meaning
set forth for such term in Section 4(b) of the Plan.

(s)
“Initial Stock Price” means the Stock Price as of August 1 of the first fiscal
year in any Performance Measurement Period.

(t)
“Operating Margin” means the non-GAAP operating income as a percentage of
Revenue as reported in the Company’s public filings.

(u)
“Participant” means the Chief Executive Officer of the Company to whom an Award
has been made.

(v)
“Performance Measurement Index” means the Software companies within the S&P
Software and Services Select Industry Index, or, in the event such index is
discontinued or its methodology significantly changed, a comparable index
selected by the Committee in good faith. For the avoidance of doubt, as new
companies are added to, or removed from, the index, the relevant list of
companies shall self-adjust (i.e., the index is an open (not closed) list of
companies).

(w)
“Performance Measurement Period” means a three-year period commencing on August
1 and ending on the third July 31 thereafter, and which consists of a First
Performance Sub-Period and a Second Performance Sub-Period. There may be
overlapping Performance Measurement Periods. The first Performance Measurement
Period under the Plan shall commence on August 1, 2016 and shall end July 31,
2019.

(x)
“Performance Multiplier” means the percentage between 0% and 200% by which the
First Performance Sub-Period Target Award, the Second Performance Sub-Period
Target Award or the Change in Control Measurement Period is multiplied to
determine the Initial First Performance Sub-Period Credited Award, the Initial
Second Performance Sub-Period Credited Award or the Change in Control
Performance Measurement Period Credited Award, respectively, as determined
pursuant to Sections 4(b) or 6(a) of the Plan, as applicable.

(y)
“Performance Sub-Period” means each of the First Performance Sub-Period and the
Second Performance Sub-Period.

(z)
“Release” shall have the meaning set forth for such term in the Participant’s
Executive Agreement.

(aa)
“Restricted Stock Units” shall have the meaning set forth for such term in the
2011 Stock Plan.

(ab)
“Revenue” means total revenues as reported in the Company’s public filings.

(ac)
“Revenue/Operating Margin Multiplier” means the percentage between 75% and 150%
by which the Initial First Performance Sub-Period Credited Award or the Initial
Second Performance Sub-Period Credited Award is multiplied to determine, in
part, the number of credited Restricted Stock Units for such period, as
determined pursuant to Section 4(b) of the Plan.






--------------------------------------------------------------------------------





(ad)
“Second Performance Sub-Period” means the period within a Performance
Measurement Period that commences on August 1 of the first fiscal year within
the Performance Measurement Period and concludes on the third July 31
immediately thereafter. For the avoidance of doubt, the Second Performance
Sub-Period within the first Performance Measurement Period under the Plan shall
commence on August 1, 2016 and shall end July 31, 2019.

(ae)
“Second Performance Sub-Period Target Award” means the number of Restricted
Stock Units equal to (i) 1/3 of the Participant’s Target Award, rounded down to
the nearest whole number, plus (ii) any portion of the Award that was eligible
to be earned, but was not earned, in the First Performance Sub-Period.

(af)
“Stock” means the Company’s common stock.

(ag)
“Stock Price” means, as of a particular date, the average closing price of one
share of Stock for the 60 consecutive trading days ending on the trading day
immediately prior to such date; provided however, that in the event of a Change
in Control of the Company, the Stock Price as of the Change in Control Date
shall equal the fair market value, as determined by the Committee in its
discretion, of the total consideration paid in the transaction resulting in the
Change in Control for one share of Stock.

(ah)
“Target Award” means the target number of Restricted Stock Units that comprise
the Participant’s Award for each Performance Measurement Period, as set forth in
the Participant’s Award Notice.

(ai)
“Total Change in Control Credited Award” shall have the meaning set forth for
such term in Section 6(a) of the Plan.

(aj)
“Total Shareholder Return” means, with respect to a Performance Sub-Period, the
total percentage return per share, achieved by the Stock assuming
contemporaneous reinvestment in the Stock of all dividends and other
distributions (excluding dividends and distributions paid in the form of
additional shares of Stock) at the closing price of one share of Stock on the
date such dividend or other distribution was paid, based on the Initial Stock
Price, and the Stock Price for the last day of the applicable Performance
Sub-Period or, in the case of a Change in Control Measurement Period, the Stock
Price as of the Change in Control Date.

3.Administration
(a)The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant). In particular, but
without limitation and subject to the foregoing, the Committee shall have the
discretionary authority:
(i)to make an Award to the Participant under the Plan;
(ii)to determine the Target Award and any formula or criteria for the
determination of the Target Award for the Participant;
(iii)to determine the terms and conditions, not inconsistent with the terms and
conditions of this Plan, which shall govern Award Notices and all other written
instruments evidencing an Award hereunder, including the waiver or modification
of any such conditions;
(iv)to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and
(v)to interpret the terms and provisions of the Plan and any Award granted under
the Plan (and any Award Notices or other agreements relating thereto) and to
otherwise supervise the administration of the Plan.





--------------------------------------------------------------------------------





(b)Notwithstanding anything herein to the contrary, the Committee shall make
adjustments, to the extent it deems appropriate, to any Award, any Target Award,
any Initial Stock Price, any Stock Price, the Total Shareholder Return, the
Revenue, and the Operating Margin (including the targets thereunder) for any
period in connection with or as a result of any of the following events which
occur or have occurred after the Effective Date: a merger, acquisition,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, if
the outstanding shares of Stock are increased or decreased or are exchanged for
a different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities. In the event that the Company completes any acquisition during
a Performance Measurement Period that is greater than 5% of the Company’s
Revenue or operating income, the Committee shall make an appropriate and
proportionate adjustment to the Plan to take such acquisition into account.
(c)Subject to the terms hereof, all decisions made by the Committee pursuant to
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participant. No member of the Board or the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or Committee and each and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.
4.Determination and Payment of Awards
(a)Target Award. The Participant’s Award Notice shall specify the Target Award.
The Target Award shall be expressed as a number of Restricted Stock Units. The
percentage of the Target Award that is eligible to be credited for the
Performance Measurement Period shall be determined by reference to the Company’s
performance for each applicable Performance Sub-Period, as measured by the Total
Shareholder Return for each such period and its percentile rank within the
Performance Measurement Index for each such period, as well as the
Revenue/Operating Margin Multiplier for the Performance Measurement Period.
(b)Performance Multiplier and Revenue/Operating Margin Multiplier. The number of
Restricted Stock Units that shall be initially credited for the First
Performance Sub-Period (the “Initial First Performance Sub-Period Credited
Award”) shall equal (i) the First Performance Sub-Period Target Award,
multiplied by (ii) the Performance Multiplier for the First Performance
Sub-Period. The number of Restricted Stock Units that shall be initially
credited for the Second Performance Sub-Period (the “Initial Second Performance
Sub-Period Credited Award”) shall equal (A) the Second Performance Sub-Period
Target Award, multiplied by (B) the Performance Multiplier for the Second
Performance Sub-Period. The number of Restricted Stock Units credited for a
Performance Sub-Period, if any, shall be rounded down to the nearest whole share
of Stock.
Notwithstanding the foregoing, the total number of Restricted Stock Units that
shall be credited for the applicable Performance Measurement Period shall equal
(x) the sum of (aa) the Initial First Performance Sub-Period Credited Award and
(bb) the Initial Second Performance Sub-Period Credited Award, multiplied by (y)
the Revenue/Operating Margin Multiplier for the Performance Measurement Period.
The number of Restricted Stock Units credited for a Performance Measurement
Period, if any, shall be rounded down to the nearest whole share of Stock.
The Performance Multiplier for a Performance Sub-Period shall be determined as
set forth on Exhibit A, attached hereto.
The Revenue/Operating Margin Multiplier for the Performance Measurement Period
shall be determined as set forth on Exhibit B, attached hereto.





--------------------------------------------------------------------------------





(c)Committee Determination. The Committee, at its first meeting following the
conclusion of the First Performance Sub-Period, shall determine the Initial
First Performance Sub-Period Credited Award, if any. The actual number of
Restricted Stock Units that shall be credited for the First Performance
Sub-Period, as well as the number of Restricted Stock Units that shall be
credited for the Second Performance Sub-Period, shall be determined by the
Committee, at its first meeting following the conclusion of the applicable
Performance Measurement Period.
(d)Vesting and Settlement. The Target Award shall initially be unvested. Subject
to Sections 5 and 6, as soon as practicable following the conclusion of the
Performance Measurement Period (the “Vesting Date”) (but in no event later than
two and one-half months after the end of the fiscal year in which the Vesting
Date occurs), the total number of Restricted Stock Units, if any, that were
credited for the Performance Measurement Period shall become vested and settled
in an equal number of shares of Stock, subject to the continued employment with
the Company of the Participant through such date.
5.Termination of Employment. Except as provided in Section 6 below, if at any
time prior to the Vesting Date, the Participant’s employment with the Company
terminates for any reason, the Participant shall automatically and immediately
forfeit the right to earn, receive or be paid any portion of the Award
(regardless of whether any portion of such Award had previously been credited).
6.Change in Control. Unless otherwise provided in any Award Notice, upon a
Change in Control of the Company, the following shall occur:
(a)With respect to the Change in Control Performance Measurement Period, the
Committee, in accordance with Section 4(b), shall determine the actual number of
Restricted Stock Units that shall be credited for such period (the “Change in
Control Performance Measurement Period Credited Award”) based on only the Total
Shareholder Return percentile rank for the Change in Control Performance
Measurement Period relative to the Performance Measurement Index for such Change
in Control Performance Measurement Period. For the avoidance of doubt, the
Change in Control Performance Measurement Period Credited Award shall be
determined based on the Performance Multiplier for the Change in Control
Performance Measurement Period only, and shall not be determined based on the
Revenue/Operating Margin Multiplier for any period. The Change in Control
Performance Measurement Period Credited Award plus the Initial First Performance
Sub-Period Credited Award, if any, (collectively, the “Total Change in Control
Credited Award”) shall be initially unvested and shall become vested on the
Vesting Date, subject to the continued employment of the Participant through the
Vesting Date. For example, if a Change in Control occurs during the 12th month
of the Performance Measurement Period, the Committee shall determine the Change
in Control Performance Measurement Credited Award based on performance for the
12 month Change in Control Measurement Period, but the Award shall not be deemed
vested and shall not be settled until the end of the full 36-month Performance
Measurement Period. If a Change in Control occurs during the 30th month of the
Performance Measurement Period, the Committee shall determine the Change in
Control Performance Measurement Credited Award based on performance for the 30
month Change in Control Measurement Period, and such Change in Control
Performance Measurement Credited Award, plus the Initial First Performance
Sub-Period Credited Award, if any, shall not be deemed vested and shall not be
settled until the end of the full 36-month Performance Measurement Period. For
the avoidance of doubt, since the Plan contemplates overlapping Performance
Measurement Periods, there may be more than one Change in Control Performance
Measurement Period.
(b)In the event that subsequent to a Change in Control and before the Vesting
Date, the Participant’s employment with the Company terminates for any reason
other than a Change in Control Terminating Event, such Participant shall
automatically and immediately forfeit the right to receive any portion of the
Total Change in Control Credited Award.
(c)In the event a Change in Control Terminating Event occurs with respect to the
Participant, subject to the Participant’s execution of a Release and the
expiration of the seven-day revocation period for the Release, the Total Change
in Control Credited Award shall immediately vest and become payable upon the
later of the date of such termination or the date of such Change in Control.





--------------------------------------------------------------------------------





(d)If as a result of a Change in Control, no Stock remains outstanding and the
surviving corporation (or its ultimate parent) does not agree to assume,
continue or convert the Change in Control Performance Measurement Period
Credited Award into a number of restricted stock units of equivalent value of
the surviving corporation (or its ultimate parent), then such Award shall be
deemed vested and payable as of the date immediately prior to the Change in
Control.
7.Miscellaneous
(a)
Amendment and Termination. The Company reserves the right to amend or terminate
the Plan at any time in its discretion without the consent of the Participant,
but no such amendment shall materially and adversely affect the rights of the
Participant with regard to outstanding Award without the Participant’s consent.
In the event the Plan is terminated, the Company shall determine the Award
payable to the Participant based on the Total Shareholder Return percentile rank
relative to the Performance Measurement Index for each Performance Measurement
Period ending on the date of Plan termination. The Awards for each Performance
Measurement Period shall be further prorated to reflect the shortened
Performance Measurement Period.

(b)
No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.

(c)
No Transfers. The Participant’s rights in an interest under the Plan may not be
assigned or transferred.

(d)
Unfunded Plan. The Plan shall be unfunded and shall not create (or be construed
to create) a trust or separate fund. Likewise, the Plan shall not establish any
fiduciary relationship between the Company or any of subsidiaries or affiliates
and the Participant. To the extent that the Participant holds any rights by
virtue of an Award under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company or any of its subsidiaries.

(e)
Tax Withholding. Any issuance of shares of Stock to the Participant shall be
subject to tax withholding by the method or methods set forth in the Award
Notice.

(f)
Construction. Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

(g)
Headings. The Section headings and Section numbers are included solely for ease
of reference. If there is any conflict between such headings or numbers and the
text of this Plan, the text shall control.

(h)
Effective Date. The Plan shall be effective as of the Effective Date.

8.Section 409A.
(a)
All payments and benefits described in this Plan are intended to constitute a
short term deferral for purposes of Section 409A of the Code. To the extent that
any payment or benefit described in this Plan constitutes “non-qualified
deferred compensation” under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon the Participant’s termination of
employment, then such payments or benefits shall be payable only upon the
Participant’s “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h). Anything in
this Agreement to the contrary notwithstanding, if at the time of the
Participant’s separation from service within the meaning of Section 409A of the
Code, the Company determines that the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Participant becomes






--------------------------------------------------------------------------------





entitled to under this Agreement on account of the Participant’s separation from
service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Participant’s separation from
service, or (b) the Participant’s death.
(b)
The parties intend that this Plan shall be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Plan is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder are exempt from
Section 409A of the Code to the greatest extent possible or otherwise comply
with Section 409A of the Code. The parties agree that this Plan may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(c)
The Company makes no representation or warranty and shall have no liability to
the Participant or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.














